United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1779
                                   ___________

In re: Donald Nangle,                          *
                                               *
               Debtor.                         *
------------------------------------------     *
                                               *
Donald Nangle,                                 *
                                               * Appeal from the United States
               Appellant,                      * Bankruptcy Appellate Panel
                                               * for the Eighth Circuit.
        v.                                     *
                                               *       [UNPUBLISHED]
Leslie A. Davis,                               *
                                               *
               Appellee.                       *
                                          ___________

                             Submitted: December 5, 2003

                                  Filed: December 12, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Debtor Donald Nangle (Nangle) appeals from a bankruptcy appellate panel
order concluding, alternatively, Nangle lacked standing to appeal the bankruptcy
court’s1 order approving a settlement. Upon de novo review, see Park v. Forest Serv.,
205 F.3d 1034, 1036 (8th Cir. 2000), we conclude that while Nangle had standing to
object in the bankruptcy court to the settlement agreement, see Fed. R. Bankr. P.
2002(a)(3); In re Thompson, 965 F.2d 1136, 1140 (1st Cir. 1992), he lacked standing
to appeal the bankruptcy court’s order approving the settlement, because he could not
show he has a pecuniary interest in the order, see In re Marlar, 252 B.R. 743, 748
(B.A.P. 8th Cir. 2000) (party ordinarily has no standing to appeal unless party can
show basis for arguing that challenged action caused him cognizable injury, i.e.,
party was aggrieved by order) aff’d, 267 F.3d 749 (8th Cir. 2001); Spenlinhauer v.
O’Donnell, 261 F.3d 113, 117-19 (1st Cir. 2001) (standing to appeal from bankruptcy
court order requires showing that challenged order directly and adversely affects
appellant’s pecuniary interests).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.
                                         -2-